DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed on 02/23/22.
REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
-Regarding independent claim 1, none of prior art of record teaches or suggests an electronic device, as claimed.  Schlub et al in view of Kakishima et al teaches the claimed electronic device, except at least failing to teach that in the device, the controller selects  an optimal codebook among the plurality of codebooks based on the received control information received from the base station, wherein the optimal codebook is selected by determining an optimal beam pattern based on one of determining a beam coverage, determining a beam width, determining a beam distribution or determining an overlap based on the control information, as claimed.  In Schlub et al in view of Kakishima et al, the base station selects an optimal codebook for the device and sends to the electronic device information on the selected optimal codebook, and so, the device does not need to determining an optimal beam pattern based on one of determining a beam coverage, determining a beam width, determining a beam distribution or determining an overlap based on the control information in order to obtain the information on the selected optimal codebook.  It would not have been obvious for one skilled 
	-Regarding independent claim 9, none of prior art of record teaches or suggests an electronic device, as claimed.  Schlub et al in view of Kakishima et al teaches the claimed electronic device, except at least failing to teach that in the device, the controller selects  an optimal codebook among the plurality of codebooks based on the received control information received from the base station, wherein the optimal codebook is selected by determining an optimal beam pattern based on one of determining a beam coverage, determining a beam width, determining a beam distribution or determining an overlap based on the control information, as claimed.  In Schlub et al in view of Kakishima et al, the base station selects an optimal codebook for the device and sends to the electronic device information on the selected optimal codebook, and so, the device does not need to determining an optimal beam pattern based on one of determining a beam coverage, determining a beam width, determining a beam distribution or determining an overlap based on the control information in order to obtain the information on the selected optimal codebook.  It would not have been obvious for one skilled in the art to implement either one or combination of Schlub et al and Kakishima et al, in view of other prior art, for leading the implementation to the claimed invention.
	-Regarding independent claim 18, none of prior art of record teaches or suggests an electronic device, as claimed.  Schlub et al in view of Kakishima et al and Islam et al teaches the claimed electronic device, except at least failing to teach that in the device, the processor selects  an optimal codebook among the plurality of codebooks based on the received control information received from the base station, wherein the optimal codebook is selected by .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009. The examiner can normally be reached 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG PHU/
Primary Examiner
Art Unit 2632